IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 36755

STATE OF IDAHO,                                  )     2010 Unpublished Opinion No. 497
                                                 )
       Plaintiff-Respondent,                     )     Filed: June 4, 2010
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
JONATHAN LYNN HENERY,                            )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael R. McLaughlin, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentences, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Erik R. Lehtinen, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                   ______________________________________________

                     Before LANSING, Chief Judge; GUTIERREZ, Judge;
                                  and GRATTON, Judge



PER CURIAM
       Jonathan Lynn Henery pled guilty to two counts of felony malicious injury to property,
I.C. § 18-7001, and one count of intimidating a witness, I.C. § 18-2604. In exchange for his
guilty pleas, additional charges, including an allegation that Henery was a persistent violator,
were dismissed. The district court sentenced Henery to a unified term of five years, with a
minimum period of confinement of one year, for the first count of felony malicious injury to
property; a consecutive unified term of five years, with a minimum period of one year, for
intimidating a witness; and a consecutive unified term of five years, with a minimum period of
confinement of six months, for the second count of felony malicious injury to property. Henery
filed an I.C.R. 35 motion, which the district court denied. Henery appeals.


                                                1
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including the new information submitted with Henery’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Henery’s
Rule 35 motion is affirmed.




                                              2